Name: Commission Implementing Decision of 12Ã October 2011 amending Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of certain administrative regions in Germany (notified under document C(2011) 7165) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  agricultural policy;  trade policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 2011-10-13

 13.10.2011 EN Official Journal of the European Union L 268/17 COMMISSION IMPLEMENTING DECISION of 12 October 2011 amending Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of certain administrative regions in Germany (notified under document C(2011) 7165) (Text with EEA relevance) (2011/674/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereto, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine animals. Article 9 thereof provides that a Member State, which has a compulsory national control programme for one of the contagious diseases listed in Annex E(II) thereto, may submit its programme to the Commission for approval. That list includes infectious bovine rhinotracheitis. Infectious bovine rhinotracheitis is the description of the most prominent clinical signs of the infection with the bovine herpesvirus type 1 (BHV1). (2) Article 9 of Directive 64/432/EEC also provides for the definition of the additional guarantees which may be required in intra-Union trade. (3) In addition, Article 10 of Directive 64/432/EEC provides that where a Member State considers that its territory or part thereof is free from one of the diseases listed in Annex E(II) to that Directive, it is to present appropriate supporting documentation to the Commission. That Article also provides for the definition of the additional guarantees which may be required in intra-Union trade. (4) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (2) approves the programmes for the control and eradication of BHV1 presented by the Member States listed in Annex I thereto for the regions listed in that Annex and for which additional guarantees apply in accordance with Article 9 of Directive 64/432/EEC. (5) In addition, Annex II to Decision 2004/558/EC lists the regions of the Member States that are considered free of BHV1 and to which additional guarantees apply in accordance with Article 10 of Directive 64/432/EEC. (6) All regions of Germany, with the exception of the administrative regions of Regierungsbezirke Oberpfalz, Oberfranken, Mittelfranken and Unterfranken in the Federal State of Bavaria are currently listed in Annex I to Decision 2004/558/EC. Those four administrative regions in the Federal State of Bavaria are considered free of BHV1 and are therefore currently listed in Annex II to that Decision. (7) Germany has now applied for the remaining administrative regions in the Federal State of Bavaria, namely the administrative regions of Regierungsbezirke Oberbayern, Niederbayern and Schwaben, to be considered free of BHV1 and for the additional guaranties, in accordance with Article 10 of Directive 64/432/EEC, to be extended to cover those administrative regions. (8) Following the evaluation of the supporting documentation submitted by that Member State, those three BHV1-free administrative regions should no longer be listed in Annex I to Decision 2004/558/EC, but instead be listed in Annex II thereto and the application of the additional guaranties in accordance with Article 10 of Directive 64/432/EEC should be extended to them. (9) Decision 2004/558/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2004/558/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 October 2011. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 249, 23.7.2004, p. 20. ANNEX ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Czech Republic All regions Germany All regions, except the Federal State of Bavaria Italy The Autonomous Region of Friuli Venezia Giulia The Autonomous Province of Trento ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Denmark All regions Germany The Federal State of Bavaria Italy The Province of Bolzano Austria All regions Finland All regions Sweden All regions